Citation Nr: 0122761	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-30 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for chronic cystitis with 
asymptomatic posterior urethritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO denied entitlement to 
an increased (compenable) rating for chronic cystitis with 
asymptomatic posterior urethritis.


REMAND

The Board's preliminary review of the claims file revealed 
that in several communications to the RO the veteran had 
requested a hearing.  Specifically, on the VA Form 9, Appeal 
to the Board of Veterans' Appeals, dated September 1997, the 
veteran requested a hearing to be conducted at the Waco, 
Texas RO before a Member of the Board.  In October of 1997 
the veteran requested a hearing at the RO before a Hearing 
Officer instead of a hearing before a Member of the Board.  
That hearing request is still pending.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development.

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Hearing Officer.

The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




